Citation Nr: 1044528	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  03-27 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected type II diabetes 
mellitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an initial compensable evaluation for right 
ear hearing loss.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 
1967.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from rating decisions issued by the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a September 2007 decision, the Board denied the Veteran's 
claims for: (1) entitlement to service connection for hearing 
loss, left ear; (2) entitlement to service connection for 
erectile dysfunction, claimed as secondary to service-connected 
type II diabetes mellitus; (3) entitlement to an initial 
compensable rating for cholesteatoma, right ear; (4) entitlement 
to an initial compensable rating for perforated tympanic 
membrane, right ear; and (5) entitlement to an initial 
compensable rating for hearing loss, right ear.  

Following an initial single-judge memorandum decision from the 
United States Court of Appeals for Veterans Claims (Court) in 
June 2009, the Court, in a March 2010 panel decision, (1) set 
aside the Board's September 2007 denial of service connection for 
the appellant's left ear hearing loss disability; (2) set aside 
the Board's finding that the appellant's erectile dysfunction is 
not due to or the result of service-connected diabetes; and 
(3) set aside the Board's determination that the criteria for an 
initial compensable rating for the appellant's service connected 
right ear hearing loss have not been met.  The two other 
increased rating claims denied in the September 2007 Board 
decision were not addressed on appeal to the Court; hence, they 
are not now before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As to the two service connection claims in this case, the March 
2010 Court decision was focused on VA examination reports from 
May 2006 and January 2007, in which the examiners addressed, 
respectively, the left ear hearing loss and erectile dysfunction 
and determined that etiology opinions could not be given without 
resort to mere speculation.  The Court found both opinions to be 
inadequate and, with regard to the left ear hearing loss, also 
questioned the May 2006 VA examination report insofar as the 
examiner concluded that hearing loss and tinnitus (for which 
service connection is now in effect) were more likely than not 
related to one or more common factors.  

The Court framed the first issue as "left ear disability and 
tinnitus" and instructed the Board "to weigh all the evidence 
of onset of the appellant's tinnitus and make a factfinding, with 
due regard for the benefit of the doubt provision, as to that 
matter."  The Board was to then "return the matter to the 
examiner for a medical etiology opinion on the tinnitus condition 
based on the Board's factfinding as to which of the purportedly 
contradictory accounts the examiner should use as the basis for 
his opinion."  And, because the May 2006 VA examiner had stated 
that the causal factors of the tinnitus and the hearing loss were 
as likely as not the same factors, the Court also remanded the 
left ear hearing disability claim, without particular 
instructions to the Board concerning that issue.  

The Board notes that service connection was granted for tinnitus 
in a May 2007 rating decision and, hence, the matter of 
entitlement to service connection for tinnitus was not before the 
Board in the September 2007 decision that was the subject of the 
appeal to the Court.  Nonetheless, the Board is required by the 
Court's March 2010 decision to make the factfinding concerning 
the date of onset of the Veteran's tinnitus and to refer the 
matter to the May 2006 examiner for an opinion concerning the 
tinnitus.  The Board will also provide the Veteran with another 
opportunity for a VA examination concerning the left ear hearing 
loss, as this issue remains before the Board on appeal.

Concerning the date of onset of the Veteran's tinnitus, the Board 
notes that the Veteran's service treatment records contain no 
reference to tinnitus or to ringing in the ears.  Likewise, the 
Veteran did not mention tinnitus or any complaint that could be 
interpreted as referring to tinnitus in his initial claim for 
compensation in October 2002, although he referred to many other 
problems involving his ears.  Unfortunately, the Veteran has 
reported that he cannot remember the names of earlier treatment 
providers, and the earliest post-service treatment records in the 
claims folder date from 2001.  The earliest reference to tinnitus 
in any document in the claims folder is in a statement dated and 
received in September 2003, from a relative of the Veteran, who 
referred to the Veteran's complaints including "ringing noises, 
infection" in service.  The first reference to tinnitus by the 
Veteran is contained in a July 13, 2004 VA treatment record that 
the Veteran denied "significant tinnitus."  

It is not until a VA treatment note dated August 2, 2005 that the 
Veteran's primary complaint was of "background noise." The 
report of a VA compensation examination in May 2006 does note the 
presence of tinnitus; the examiner noted "Onset is currently 
reported as 1965 while serving in Vietnam."  The examiner also 
noted, however, that the Veteran had reported in a 2001 interview 
"for C&P" that he had had tinnitus for as long as he could 
remember and did not then relate the onset of tinnitus as 
secondary to acoustic trauma, ear injury, or ear disease.  

Another VA treatment note dated September 15, 2006 refers to a 
difficult time with background noise and "cricket sounds" in 
the ears.  It is around this time, in August 2006, that the 
Veteran first claimed service connection for tinnitus and 
reporting having this problem "for years."  In a statement in 
February 2007, which he submitted to support his claim, the 
Veteran reported that he had had "noise problems (tinnitus) from 
the vary (sic) beginning of all my other service connected ear 
problems."  It is also notable that the report of the April 2007 
VA examination recorded the date and circumstances of tinnitus 
onset as being constant bilateral tinnitus described as crickets 
since initial ear surgery in 2001, which has seemed louder in the 
past year.  The examiner also noted the Veteran recalled initial 
onset of recurrent ringing in his ears at the time his right 
eardrum was ruptured in Vietnam.  

In making this factfinding, as directed by the Court, the Board 
first notes that the Veteran is competent to report his symptoms.  
In assessing his credibility, the Board notes that he has not 
been specific in his statements submitted in support of his 
claim.  He reporting having the problem "for years" when he 
made his claim in August 2006, and "from the vary beginning" in 
February 2007, but has not specified exactly when the tinnitus 
began.  When he reported having tinnitus since service to the VA 
examiners in May 2006 and April 2007, the examiners did not 
accept this reported history without question; the May 2006 
examiner found conflicting information in a 2001 statement that 
is not of record, and the April 2007 examiner merely noted that 
it "seemed plausible" that the symptom of tinnitus described as 
periodic ringing at onset would be at least as likely as not 
related to acoustic trauma and/or ear injury or disease during 
service.  It is also notable that the April 2007 examiner 
referred to two kinds of tinnitus - a "crickets" sound and 
ringing in the ears.  Similarly, the treatment records in August 
2005 and September 2006 refer to both a "background noise" and 
a "cricket" sound.  

Given the Veteran's lack of specificity in his statements made in 
support of his claim, and the obvious lack of clear endorsement 
of onset of tinnitus during service by either VA examiner in 2006 
or 2007, the Board gives the most weight to the statements made 
by the Veteran for purposes of treatment.  He would be motivated 
to give truthful statements to those who were treating him for 
his ear problems.  It is notable that he did not mention any 
symptoms that could be interpreted as tinnitus in the earliest 
available treatment records, in 2001 and 2002, and that the first 
reference to tinnitus in the treatment records is in July 2004, 
when he denied "significant tinnitus."  It was even later - in 
August 2005 and September 2006 - that he endorsed the presence of 
symptoms that could be interpreted as references to present 
tinnitus.  

After analyzing all of the evidence of record, the Board 
concludes that the earliest credible date of the onset of 
tinnitus is no earlier than July 13, 2004, when the Veteran, for 
treatment puposes, denied the presence of "significant 
tinnitus," which suggests that tinnitus that was not considered 
to be significant was then present.  

Turning next to the claim for erectile dysfunction as secondary 
to the service-connected diabetes mellitus, the Board notes that 
the Court could not discern whether the January 2007 VA examiner 
need more information or whether he had exhausted the limits of 
current medical knowledge as to what might be causing the 
Veteran's erectile dysfunction.  Further, the Court stated that 
the Board should have remanded "for clarification and perhaps 
further medical opinions."  Thus, the Board will do this now.

With regard to the claim for a higher initial evaluation for 
right ear hearing loss, the Board notes that the Court noted that 
the Secretary of VA had conceded at the Court that VA should 
issue a Statement of the Case (SOC), and remanded the matter for 
this purpose.  The Board does note that a SOC as to this issue 
was furnished in May 2007, with the Veteran perfecting his appeal 
in a June 2007 Substantive Appeal.  Nonetheless, the Court has 
remanded the matter for issuance of a SOC.  In addition, the 
Board notes that reexamination of this disability is warranted in 
view of Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which 
the Court noted that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report for 
purposes of application of 38 C.F.R. § 3.321(b)(1) (2010).  No 
such information was provided in the May 2006 or April 2007 VA 
audiological examination reports, which in any event are now more 
than three years old.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
examiner who conducted the examination for 
erectile dysfunction in January 2007.  The 
examiner should be provided with a copy of 
the Court's March 2010 decision, with 
specific reference to pages 12 through 14 
of the slip opinion.  The examiner is 
requested to provide clarification of the 
rationale for the January 2007 opinion, and 
to provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed erectile dysfunction was caused 
or worsened beyond natural progression 
by the service-connected type II diabetes 
mellitus.

If the January 2007 examiner is not 
available, the Veteran should be afforded a 
VA genitourinary examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed erectile 
dysfunction.  The examiner must review the 
claims file in conjunction with the 
examination.    

Based on a review of the claims file, the 
Veteran's reported lay history, and the 
clinical findings of the examination, the 
examiner should to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed erectile dysfunction was 
caused or worsened beyond natural 
progression by the service-connected type 
II diabetes mellitus.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  Refer the claims folder to the examiner 
who conducted the May 2006 VA audio 
examination.  As directed by the Court, the 
examiner should note the Board's 
factfinding regarding the onset of tinnitus 
no earlier than July 13, 2004.  Then, 
notwithstanding that service connection has 
been granted for tinnitus, the examiner 
should provide a "medical etiology opinion 
on the tinnitus condition based on the 
Board's factfinding as to which of the 
purportedly contradictory accounts the 
examiner should use as the basis for his 
opinion" as directed by the Court. 

3.  The Veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine the 
severity and functional effects of the 
service-connected right ear hearing loss 
disorder and the etiology of the left ear 
hearing loss.  The examiner must review the 
claims file in conjunction with the 
examination.  The examiner should note the 
Board's factfinding regarding the onset of 
tinnitus no earlier than July 13, 2004.  

The examination must encompass bilateral 
pure tone threshold and Maryland CNC speech 
recognition testing.  Based upon the 
testing, the examiner must first provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the left ear 
hearing loss is etiologically related to 
service.  In making this determination, the 
examiner must address the comment from the 
May 2006 examiner that that hearing loss 
and tinnitus (for which service connection 
is in effect) were more likely than not 
related to one or more common factors.  The 
examiner must also address the functional 
effects (i.e., occupational and social 
impairments) caused by the hearing loss 
disability.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  Issue another SOC concerning the issue 
of the initial disability evaluation 
assigned for hearing loss of the right ear, 
as directed by the Court.

5.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determination of any 
claim remains less than fully favorable to 
the Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


